Citation Nr: 9916677	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for physical injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served in the United States Army Reserves from 
January 1977 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1994, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board notes that the appellant has submitted 
evidence of a current diagnosis of PTSD, her own lay evidence 
of assaults and abusive treatment and medical-nexus evidence 
generally linking the diagnosis of PTSD to her period of 
service.  However, in reviewing the claim, the record does 
not reflect that the RO considered the special evidentiary 
procedures for PTSD claims based upon personal assault that 
were established in February 1996, in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, para.5.14(c).  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims, (Court) has held that the 
provisions of para. 5.14(c) are substantive rules that are 
the equivalent of VA regulations.  See YR v. West, 11 
Vet.App. 393 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997).  
The general M21-1 provisions on PTSD claims in para. 5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III, para. 5.14(b)(3).  It is further 
noted that with respect to personal-assault PTSD claims, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  MANUAL M21-1, Part III, 
para. 5.14(c)(5).  See Patton v. West, 12 Vet. App. 272 
(1999).

The Board further finds upon review of the record that there 
is some confusion surrounding the appellant's period(s) of 
service and nature of that service.  It is unclear from the 
documentation within the claims folder as to the dates the 
alleged "stressor" incidents occurred and the corresponding 
specific dates of service.  Furthermore, while a private 
physician has indicated that the appellant carries the 
diagnosis of PTSD, and that the PTSD "did occur while this 
patient was on active duty as [a] member of the reserves," 
it is unclear whether this diagnosis was based solely upon 
the appellant's reported history or whether the physician had 
the benefit of review of her medical records, including 
hospitalization reports dated in 1984 and 1985 which noted a 
diagnosis of bipolar disorder with psychotic features and 
further indicated that the appellant had been diagnosed with 
bipolar disorder in 1981.

In addition, in view of the above necessary development which 
may produce evidence relevant to the appellant's claim for 
service connection for physical injuries, the RO must 
readjudicate this claim in light of any probative evidence 
obtained pursuant to the above request.

Accordingly, to ensure due process in this case and in an 
effort to assist the appellant in the development of her 
claims, this case is REMANDED to the RO for the following 
action:

1. The RO should undertake appropriate 
action to verify the appellant's dates 
of service and the nature of that 
service.  An additional search should 
be made to secure all available 
service medical records which have not 
been associated with the claims 
folder.

2. The RO should next undertake all 
evidentiary development as required by 
MANUAL M21-1, Part III, para. 5.14(c).  
All efforts taken pursuant to this 
request should be documented within 
the claims folder.

3. Once the RO determines whether or not 
the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present with 
consideration of the criteria for 
diagnosing PTSD contemplated by 
DSM-IV.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner prior to 
this examination.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether 
appellant has PTSD.  If the RO 
determines that based on the evidence 
of record, none of the alleged 
stressors are established, the 
examiner should be so advised.  The 
examination report should reflect a 
comprehensive review of the claims 
folder.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses to obtain a true picture of 
the nature of the appellant's 
psychiatric illness.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for 
all opinions expressed must be 
provided.  The report of the 
examination must be associated with 
the claims folder.

4. The appellant should be given adequate 
notice of this examination and of the 
consequences of her failure to report 
for the examination.  If she fails to 
report for the examination, that fact 
must be noted in the claims folder and 
a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is 
applicable, should be obtained by the 
RO and associated with the claims 
folder.

5. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
including if the requested examination 
does not include adequate responses to 
the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of 
the examination report to the 
examining physician.  Stegall v. West, 
11 Vet.App. 268 (1998).

6. After the requested development is 
completed, the RO should readjudicate 
the claim for service connection for 
an acquired psychiatric disorder to 
include PTSD as well as the claim for 
service connection for physical 
injuries with consideration given to 
all of the evidence of record.  The 
provisions of 38 C.F.R. § 3.304(f) 
(1998), should be considered to the 
extent applicable.  If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991).

7. While this case is in remand status, 
the appellant and her representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that she should assist 
the RO, to the extent possible, in the 
development of her claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

If the benefit sought on appeal, for which a Notice of 
Disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


